ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 17-133, recommending that PAUL WALTER GRZENDA of SOUTH PLAINFIELD, who was admitted to the *451bar of this State in 1985, be disbarred for violating RPC 1.15(a), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) (knowing misappropriation of client and escrow funds);
And PAUL WALTER GRZENDA having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that PAUL WALTER GRZENDA be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that PAUL WALTER GRZENDA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by PAUL WALTER GRZENDA pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that PAUL WALTER GRZENDA comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.